MEMORANDUM ***
Smiley James Harris appeals pro se from the district court’s judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging illegal search, false arrest, malicious prosecution, retaliation, and due process and equal protection violations arising from his arrest for driving without a license and speeding. We review de *676novo, Johnson v. County of Los Angeles, 340 F.3d 787, 791 (9th Cir.2003). We are not persuaded by Harris’ contentions on appeal, and affirm for the reasons stated in the district court’s May 9, 2005 order.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.